                                      Case 2:18-cv-02037-KJD-DJA Document 34 Filed 08/16/19 Page 1 of 2



                        1       PATRICK H. HICKS, ESQ., Bar # 4632
                                SLITTLER MENDELSON, P.C.
                        2       3960 Howard Hughes Parkway
                                Suite 300
                        3       Las Vegas, NV 89169-5937
                                Telephone:    702.862.8800
                        4       Fax No.:      702.862.8811
                                Email: phicks@littler.com
                        5
                                SANDRA KETNER, ESQ., Bar # 8527
                        6       LITTLER MENDELSON, P.C.
                                200 S. Virginia Street,
                        7       8th Floor
                                Telephone: 775.348.4888
                        8       Fax No.:     775.562.8110
                                Reno, NV 89501
                        9       Email: sketner@littler.com

                     10         Attorneys for Defendant
                                DESERT PALACE, LLC f/k/a
                     11         DESERT PALACE, INC.

                     12
                                                               UNITED STATES DISTRICT COURT
                     13
                                                                     DISTRICT OF NEVADA
                     14

                     15
                                SHANE KAUFMANN,
                     16
                                                  Plaintiff,                    Case No. 2:18-cv-02037-KJD-DJA
                     17
                                vs.                                              STIPULATION FOR EXTENSION OF
                     18                                                          TIME FOR DEFENDANT TO FILE
                                DESERT PALACE, INC., d/b/a                       ANSWER TO PLAINTIFF’S
                     19         CAESARS PALACE, DOES I through X,                COMPLAINT
                                and ROE BUSINESS ENTITIES I through
                     20         X, inclusive,                                    (First Request)

                     21                           Defendant.

                     22

                     23                  Plaintiff SHANE KAUFMANN (“Plaintiff”), and Defendant DESERT PALACE, LLC f/k/a

                     24         DESERT PALACE, INC. d/b/a Caesars Palace (“Desert Palace”), by and through their respective

                     25         counsel of record, hereby stipulate to extend the time for Defendant to file an answer to Plaintiff’s

                     26         Complaint from the current deadline of August 19, 2019, up to and including August 29, 2019.

                     27         ///

                     28         ///
LITTLE R MEND ELSO N, P .C .
        Attorneys At Law
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                                   Case 2:18-cv-02037-KJD-DJA Document 34 Filed 08/16/19 Page 2 of 2



                        1               This request is made in good faith and not for the purpose of delay, and it is the first request

                        2       for an extension of time to respond to the Complaint.

                        3        Dated: August 16, 2019                          Dated: August 16, 2019
                        4

                        5

                        6       _/s/ Kathleen J. England__________________ /s/ Sandra Ketner_________________________
                                KATHLEEN J. ENGLAND, ESQ.                  PATRICK H. HICKS, ESQ.
                        7       Gilbert & England Law Firm                 SANDRA KETNER, ESQ.
                                                                           Littler Mendelson, P.C.
                        8
                                JASON R. MAIER
                        9       DANIELLE J. BARRAZA
                                Maier Gutierrez & Associates               Attorneys for Defendant
                     10                                                    DESERT PALACE, LLC
                                Attorneys for Plaintiff                    f/k/a DESERT PALACE, INC.
                     11         SHANE KAUFMANN
                     12

                     13                                                       ORDER
                     14                                                       IT IS SO ORDERED.
                     15                                                                   19th day of August, 2019.
                                                                              Dated this ______
                     16

                     17
                                                                              UNITED STATES DISTRICT JUDGE
                                                                                            MAGISTRATE  JUDGE
                     18

                     19

                     20
                                FIRMWIDE:166103836.1 083558.1244
                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
LITTLE R MEND ELSO N, P .C .                                                     2.
        Attorneys At Law
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
